DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The clarifying amendment to claims 1 and 2, now requiring the isolation block to be configured to electrically isolate the second terminals of the first and second H-bridge circuits has resulted in change of scope of the claims and required a new reference, Frohman, as shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (“Davies”; US 2008/0205093), in view of Frohman et al. (“Frohman”; US 2014/0268959).
Regarding claim 1: Davies discloses a converter (Fig. 5) for converting an AC voltage to a DC voltage, the converter comprising: 
a first H-bridge circuit (10) comprising a first AC terminal (node between 10a and 10i) configured to receive an AC voltage, a second AC terminal (node between 10a’ and 10i’), a first DC terminal (+) and a second DC terminal (-); 
a second H-bridge circuit (11) comprising a first AC terminal (node between 11a and 11i) configured to receive an AC voltage, a second AC terminal (node between 11a’ and 11i’), a first DC terminal (+) and a second DC terminal (-); and
a DC voltage output of the converter with a first terminal (+) and a second terminal (-), 
wherein: 
the first terminal of the DC voltage output is connected to the first DC terminal of the first H-bridge circuit and the first DC terminal of the second H-bridge circuit (as shown in Fig. 5, this is just a parallel connection), and 
the second terminal of the DC voltage output is connected to the second DC terminal of the first H-bridge circuit and the second DC terminal of the second H-bridge circuit (as shown in Fig. 5, this is just a parallel connection).
Davies does not explicitly disclose an isolation block configured to electrically isolate the second AC terminal of the first H- bridge circuit from the second AC terminal of the second H-bridge circuit.
However, Frohman discloses an isolation block (T1, Fig. 3) configured to electrically isolate the second AC terminal of the first H- bridge circuit (at SWA6) from the second AC terminal (between SW1 and SW2) of the second H-bridge circuit.

Regarding claim 2: Davies discloses a converter (Fig. 4) for converting an AC voltage to a DC voltage, the converter comprising: 
a first H-bridge circuit (10) comprising a first AC terminal (node between 10a and 10i) configured to receive an AC voltage, a second AC terminal (node between 10a’ and 10i’), a first DC terminal (+) and a second DC terminal (-); 
a second H-bridge circuit (11) comprising a first AC terminal (node between 11a and 11i) configured to receive an AC voltage, a second AC terminal (node between 11a’ and 11i’), a first DC terminal (+) and a second DC terminal (-),
a DC voltage output of the converter with a first terminal (+) and a second terminal (-),
wherein: 
the second DC terminal of the first H-bridge circuit is connected to the first DC terminal of the second H-bridge circuit,
the first terminal of the DC voltage output is connected to the first DC terminal of the first H-bridge circuit, and 
the second terminal of the DC voltage output is connected to the second DC terminal of the second H-bridge circuit (as this is a series connection, Fig. 4).

However, Frohman discloses an isolation block (T1, Fig. 3) configured to electrically isolate the second AC terminal of the first H- bridge circuit (at SWA6) from the second AC terminal (between SW1 and SW2) of the second H-bridge circuit.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the H-bridge circuits of Davies to include the isolation block of Frohman in order to galvanically isolate the H-bridge circuits (paragraph 0049).
Regarding claim 3: Davies discloses the first H-bridge circuit comprises: 
a first switch (10a, Fig. 5) of the first H-bridge circuit, wherein the first switch is arranged between the first AC terminal (between 10a and 10i) of the first H-bridge circuit and the first DC terminal (+) of the first H-bridge circuit; 
a second switch (10i) of the first H-bridge circuit, wherein the second switch is arranged between the first AC terminal of the first H-bridge circuit (between 10a and 10i) and the second DC terminal (-) of the first H-bridge circuit; 
a third switch (10a’) of the first H-bridge circuit, wherein the third switch is arranged between the second AC terminal of the first H-bridge circuit (between 10a’ and 10i’) and the first DC terminal (+) of the first H-bridge circuit; and 
a fourth switch (10i’) of the first H-bridge circuit, wherein the fourth switch is arranged between the second AC terminal of the first H-bridge circuit (between 10a’ and 10i’) and the second DC terminal (-) of the first H-bridge circuit; and 

a first switch (11a’) of the second H-bridge circuit, wherein the first switch is arranged between the second AC terminal (between 11a’ and 11i’) of the second H-bridge circuit and the first DC terminal (+ at 37) of the second H-bridge circuit; 
a second switch (11i’) of the second H-bridge circuit, wherein the second switch is arranged between the second AC terminal (between 11a’ and 11i’) of the second H-bridge circuit and the second DC terminal of the second H-bridge circuit (- at 37’); 
a third switch (11a) of the second H-bridge circuit, wherein the third switch is arranged between the first AC terminal (between 11a and 11i) of the second H-bridge circuit and the first DC terminal (+) of the second H-bridge circuit; and 
a fourth switch (11i) of the second H-bridge circuit, wherein the fourth switch is arranged between the first AC terminal (between 11a and 11i) of the second H-bridge circuit and the second DC terminal (-) of the second H-bridge circuit.
Regarding claim 4: Davies discloses one or more of the first, second, third and fourth switches of the first H-bridge circuit comprise a transistor and/or a diode; and/or 
one or more of the first, second, third and fourth switches of the second H- bridge circuit comprise a transistor and/or a diode (paragraph 0030).
Regarding claim 5: Davies discloses the first H-bridge circuit comprises a capacitor arranged between the first DC terminal and the second DC terminal of the first H-bridge circuit; and/or 

Regarding claim 6: Davies discloses the isolation block is a transformer (as shown in Fig. 5).
Regarding claim 7: Davies discloses a transformer across the first and second H bridge circuits, but does not explicitly disclose  a first terminal of a first side of the transformer is connected to the second AC terminal of the first H-bridge circuit; a second terminal of a first side of the transformer is connected to an AC voltage input to the converter; a first terminal of a second side of the transformer is connected to the second AC terminal of the second H-bridge circuit; and a second terminal of a second side of the transformer is connected to the first AC terminal of the second H-bridge circuit.
However, Frohman discloses a first terminal (top of T1, Fig. 3) of a first side of the transformer (T1, right side) is connected to the second AC terminal of the first H-bridge circuit (at SWA6); 
a second terminal  (bottom, T1) of a first side of the transformer is connected to an AC voltage input to the converter (318); 
a first terminal (top) of a second side (left side) of the transformer is connected to the second AC terminal (between SW1 and SW2) of the second H-bridge circuit; and 
a second terminal (bottom, paragraph 0049 – a single transformer can be used) of a second side of the transformer is connected to the first AC terminal (between SW3 and SW4) of the second H-bridge circuit.

Regarding claim 9: Davies discloses a switching controller (inherent as the switching elements must be controlled, paragraph 0001); 
wherein, in use, the switching times of one or more of the switches in the first H-bridge circuit and/or one or more of the switches in the second H-bridge circuit are dependent on the switching controller (as this is standard PWM / switching transistor control).
Regarding claim 15: Davies discloses a method for providing a DC power supply, the method comprising: 
receiving an AC voltage by a converter according to claim 1 (see above);
generating a DC voltage in dependence on each received AC voltage (via 4, Fig. 1); and 
outputting the generated DC voltage (to 5, Fig. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davies and Frohman as applied to claim 1 above, further in view of Dijkhuizen (US 2009/0080225).
Regarding claim 8: Davies discloses wherein, in use, there is a first AC voltage between the first AC terminal and second AC terminal of the first H-bridge circuit; 
there is a second AC voltage between the first AC terminal and second AC terminal of the second H-bridge circuit (inherent, as shown in Fig. 5).

However, Dijkhuizen discloses one or more phase shifters; 
the one or more phase shifters are arranged to control the phase difference between the first AC voltage and the second AC voltage (paragraph 0012).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Davies to include the phase shifters of Dijkhuizen in order to eliminate harmonics (paragraph 0012).
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davies and Frohman as applied to claims 1 and 15 above, further in view of Trainer et al. (“Trainer”; US 2015/0049530).
Regarding claim 10: Davies discloses a converter system for providing a DC voltage in dependence on an AC voltage (Fig. 5), the converter system comprising: 
a DC output of the converter system with a first terminal (+) and a second terminal (-).
Davies does not explicitly disclose a plurality of converters according to claim 1, wherein: each of the plurality converters is arranged to receive an AC voltage; the first terminal of the DC output of the converter system is connected to the first terminal of the DC voltage output of each converter; and the second terminal of the DC output of the converter system is connected to the second terminal of the DC voltage output of each converter.

wherein: 
each of the plurality converters is arranged to receive an AC voltage (via 46); 
the first terminal of the DC output of the converter system is connected to the first terminal of the DC voltage output of each converter (at 36 to 44 top); and 
the second terminal of the DC output of the converter system is connected to the second terminal of the DC voltage output of each converter (at 36 to 44, bottom).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Davies to include the plurality of converters of Trainer in order to better convert each phase of the AC system. 
Regarding claim 11: Davies discloses the converter system further comprises a capacitor (within 9, Fig. 1) arranged between the first terminal of the DC output of the converter system and the second terminal of the DC output of the converter system (as shown in Fig. 1).
Regarding claim 12: Davies discloses a DC power supply comprising an AC generator and the converter system according to claim 10, but does not explicitly disclose wherein: the number of converters that the converter system comprises is the same as the number of output phases of the AC generator; and each converter of the converter system is arranged to receive an AC voltage from a different output phase of the AC generator.

the number of converters that the converter system comprises is the same as the number of output phases of the AC generator (in this case 3, Fig. 2, paragraph 0042); and 
each converter of the converter system is arranged to receive an AC voltage from a different output phase of the AC generator (as shown in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Davies to include the plurality of converters of Trainer in order to better control each phase of the AC system.
Regarding claim 13: Davies discloses the DC power supply according the claim 12, but does not explicitly disclose wherein the number of converters comprised by the converter system is three.
However, Trainer discloses the number of converters comprised by the converter system is three (as it is a three phase system).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Davies to include the plurality of converters of Trainer in order to better control each phase of the AC system.
 Regarding claim 16: Davies discloses a DC power supply of claim 15, the converter system comprises: 
a DC output of the converter system with a first terminal (+) and a second terminal (-); and wherein:

receiving an AC voltage by the converter system (via 2, Fig.1); 
generating a DC voltage in dependence on each received AC voltage (as this is the purpose of the converter); and 
outputting the generated DC voltage (to + and -).
	Davies does not explicitly disclose wherein the converter is one of a plurality of converters in a converter system, and each of the plurality converters is arranged to receive an AC voltage; the first terminal of the DC output of the converter system is connected to the first terminal of the DC voltage output of each converter; and the second terminal of the DC output of the converter system is connected to the second terminal of the DC voltage output of each converter.
However, Trainer discloses the converter is one of a plurality of converters in a converter system (Fig. 2), and 
each of the plurality converters is arranged to receive an AC voltage (via 46);
the first terminal of the DC output of the converter system is connected to the first terminal of the DC voltage output of each converter (at 36); and 
the second terminal of the DC output of the converter system is connected to the second terminal of the DC voltage output of each converter (also 36).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter of Davies to include the plurality of converters of Trainer in order to better control each phase of the AC system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, Frohman, and Trainer as applied to claim 12 above, and further in view of Edwards et al. (“Edwards”; US 2015/0315980).
Regarding claim 14: Davies discloses the DC power supply according to claim 12, but does not explicitly disclose a gas turbine engine system comprising: a gas turbine engine; wherein the gas turbine engine is arranged to drive the AC generator of the DC power supply.
However, Edwards discloses a gas turbine engine (Fig. 1); 
wherein the gas turbine engine is arranged to drive the AC generator (118, Fig. 2) of the DC power supply (124).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the converter to be driven by the gas turbine AC generator of Edwards in order to allow for a power source.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832